Mr. Justice Sharswood
delivered the opinion of the court, May 24th 1875.
The cases of Weaver v. Wood, 9 Barr 220 and Powelton Coal Co. v. McShain, 25 P. F. Smith 238, are full to the point that the offer of evidence complained of in the first assignment of error ought to have been received. These cases settle beyond all question that where a promise is made by one party in consideration 'of the execution of a written instrument by the other, it may be shown by parol evidence. It is no answer to this, to say that the jury may have found for the defendant on the evidence upon the ground that the plaintiff had prevented the defendant from fulfilling his contract to build the barn. How can we say that this was the point upon which the evidence was rendered when both points were distinctly submitted, and when a very material part of the plaintiff’s evidence upon one of them was excluded from the consideration of the jury unlawfully ? The other errors assigned are not sustained.
Judgment reversed, and a venire facias de novo awarded.